Case 3:19-cv-01290-DWD Document 62 Filed 06/08/21 Page 1 of 4 Page ID #1482




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES A. EVANS,                             )
                                             )
       Plaintiff,                            )
                                             )
 vs.                                         )   Case No. 3:19-cv-1290-DWD
                                             )
 ANTHONY WILLS,                              )
                                             )
       Defendant.                            )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       On November 22, 2019, Petitioner James A. Evans filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, which was amended until Third Amended

Petition. (Docs. 1 & 22). Respondent filed a Motion to Dismiss the Petition (Doc. 29) and

the matter was extensively briefed by both sides. (Docs. 29, 48, 49, and 51). On March 22,

2021, the Court granted Respondent’s Motion because Evans had not exhausted his state

court remedies. (Doc. 52). Now before the Court is Evans’ Motion to Alter or Amend the

Court’s Judgment pursuant to Federal Rule of Civil Procedure 59(e). (Doc. 54)

       “To prevail on a motion for reconsideration under Rule 59, the movant must

present either newly discovered evidence or establish a manifest error of law or fact. A

‘manifest error’ is not demonstrated by the disappointment of the losing party. It is the

wholesale disregard, misapplication, or failure to recognize controlling precedent.” Oto

v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal citations and

quotation marks omitted). Evans presents no newly discovered evidence. Instead, he
Case 3:19-cv-01290-DWD Document 62 Filed 06/08/21 Page 2 of 4 Page ID #1483




asserts a mixed “manifest error” argument that the Court misunderstood the factual

record as to who was “at fault” for certain portions of the 16-year delay between his state

court post-conviction filings and his filing in this Court, and then misapplied controlling

precedent to those misunderstood facts.

       To succeed in a habeas petition, the petitioner must have exhausted the state court

remedies available to him or show that there is no “available State corrective process” or

that “circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C. § 2254(b). Such circumstances include an “inordinate” delay in the

state court proceedings that is “not justifiable.” Sceifers v. Trigg, 46 F.3d 701, 703 (7th Cir.

1995). The Court determined that Evans has not exhausted his administrative remedies

(a point that Evans does not dispute) and that Evans has not shown an exception to the

exhaustion requirement because the delays in Evans’ state court proceedings were largely

due to Evans and his counsel. (Doc. 52 at 10)

       As to the alleged factual errors regarding which party caused which portions of

the delay, Evans is simply rehashing failed prior arguments. He submitted a 40-page

response to the Motion to Dismiss, more than 30 pages of which were devoted to a

discussion and tally of who is at fault for various periods of delay. Similarly, his argument

about the reliability of the state court records was previously briefed. The Court

considered these issues and ruled differently, which is not grounds for relief under Rule

59(e). See Oto, 224 F.3d at 606 (holding that Rule 59(e) motion that just “rehashed old

arguments” was “properly rejected by the District Court”).

       Further, Evans has not shown that the court misapplied or failed to apply

                                               2
Case 3:19-cv-01290-DWD Document 62 Filed 06/08/21 Page 3 of 4 Page ID #1484




controlling precedent in making this finding. Evans cites Jackson v. Duckworth, 844 F.

Supp. 460 (N.D. Ind. 1994), which he alleges the Court ignored when finding that the

delays were justifiable. However, that case is not controlling precedent here. See Camreta

v. Greene, 563 U.S. 692, 709 n.7 (2011) (noting that a federal district court’s opinion is not

binding precedent in a different judicial district). Evans also argues that the Court’s

reliance on Gacho v. Harrington, No. 13 C 4334, 2013 WL 5993458, at *2 (N.D. Ill. Nov. 7,

2013), is misplaced because that case is factually distinguishable. (Doc. 54 at 12) However,

the Court cited that case as a similar situation where multiple recent hearings in state

court show that the proceedings are now moving at a reasonable pace, despite earlier

delays. (Doc. 52 at 12)

       Finally, Evans argues that the Court failed to apply controlling precedent to his

actual innocence claim for excusing failure to exhaust state court remedies. While the

Order does not explicitly address the issue, it is not a “manifest error” because it does not

change the outcome. The Supreme Court has recognized that a petitioner can still obtain

review of procedurally-defaulted claims by establishing that a fundamental miscarriage

of justice would result from denial of his petition because he or she is actually innocent.

See House v. Bell, 547 U.S. 518, 536–37 (2006). “[T]enable actual-innocence gateway pleas

are rare: A petitioner does not meet the threshold requirement unless he persuades the

district court that, in light of the new evidence, no juror, acting reasonably, would have

voted to find him guilty beyond a reasonable doubt.” McQuiggin v. Perkins, 569 U.S. 383.

386 (2013) (quotation omitted). The new evidence may include “exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

                                              3
Case 3:19-cv-01290-DWD Document 62 Filed 06/08/21 Page 4 of 4 Page ID #1485




presented at trial.” House, 547 U.S. at 537.

       Here, Evans’ claims are not procedurally defaulted but rather premature.

Procedurally defaulted claims are ones that cannot be considered in federal court because

they were not presented for review during the state court collateral proceedings (House)

or are unavailable due to a statute of limitations bar (McQuiggin). Here, the state court

proceedings are ongoing, and Evans has the opportunity to present his Brady evidence

there. Evans will have another opportunity for federal habeas review after the state court

proceedings have concluded, if they are not resolved in his favor. As a result, the actual-

innocence exception to exhaustion is not applicable to the present case, and omission of

a discussion of the concept in the Order was not manifest error.

       For these reasons, it is ORDERED that Evans’ motion to alter or amend judgment

(Doc. 54) is DENIED. The Clerk of Court is DIRECTED to send a copy of this Order to the

Seventh Circuit Court of Appeal.

       SO ORDERED.

       Dated: June 8, 2021


                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge




                                               4
